Quillian, Judge.
The defendant was convicted of theft by taking. He *128filed a motion for a new trial which was overruled and the case is here for review. Held:
Submitted January 7, 1974
Decided January 29, 1974
Rehearing denied March 5, 1974.
Charles E. Muskett, for appellant.
William H. Ison, District Attorney, Robert E. Keller, for appellee.
1. The first enumeration of error contends that it was error to admit the defendant’s written confession. While the evidence was in conflict, a finding that the confession was freely and voluntarily made was authorized.
2. The defendant also argues that a new trial should be granted because the foreman of the jury did not speak the truth at the time of the voir dire examination. The jurors were asked to raise their hands if they knew the district attorney and the foreman failed to raise his hand. Upon examination the foreman stated that while he had shaken hands with the district attorney at a political meeting he did not know him on a personal basis and had never engaged in any kind of discussion with him. Under these circumstances it cannot be said that the foreman of the jury was not a fair and impartial juror.
3. The remaining enumerations of error are without merit.

Judgment affirmed.


Bell, C. J., and Clark, J., concur.